Title: From George Washington to David Ross and Robert Townsend Hooe, 9 September 1793
From: Washington, George
To: Ross, David,Hooe, Robert Townsend


          
            Sir,
            Philadelphia Sep. 9. 1793.
          
          The Commissioners of the public buildings in the federal territory having expressed to
            me their desire to have their accounts settled, I have to ask and to authorize you in
            conjunction with mister David ross of Bladensburg (& vice versa), as I hereby do, to
            undertake to examine their accounts and vouchers relative to the expenditure of the
            monies appropriated to their trust, & to certify to me the result thereof.
        